Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a vehicle control system comprised of a first communication device located at a determined zone of a railway and configured to accept audio data from a field operator also along the railway. A second communication device is located with a vehicle approaching the determined zone covered by the first communication device. A processor is programmed to receive the audio data from the first communication device and convert the audio data to text data and provide the text data to an operator of the approaching vehicle for display in the vehicle. The system is further comprised of a database programmed to receive and store the text data. 
The prior art made of record, taken singularly or in combination, does not adequately show the features of the instant invention as described above. Specifically, the prior art of Malone does not show a first communication device located at a first zone and a second device located on a vehicle in combination with a pr9ocesseor to receive and communicate audio data from the first device and relay that audio device in a converted text form to the vehicle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
November 2, 2021